 Case 1:19-cv-01360-RGA Document 52 Filed 12/11/20 Page 1 of 2 PageID #: 614




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
SYNKLOUD TECHNOLOGIES, LLC,                     )
                                                ) C.A. No. 19-1360-RGA
               Plaintiff,                       ) CONSOLIDATED
                                                )
v.                                              )
                                                )
HP INC.,                                        )
                                                )
          Defendant.                            )
MICROSOFT CORPORATION,                          )
                                                )
                       Plaintiff,               )  C.A. No. 20-0007-RGA
                                                )
       v.                                       )
                                                )
SYNKLOUD TECHNOLOGIES, LLC,                     )
                                                )
                       Defendant.               )

                     MICROSOFT CORPORATION’S MOTION TO DISMISS
                          SYNKLOUD’S COUNTERCLAIMS UNDER
                        FEDERAL RULE OF CIVIL PROCEDURE 12(c)

       Defendant Microsoft Corporation (“Microsoft”), by and through its undersigned counsel,

hereby moves the Court for entry of an Order dismissing Plaintiff SynKloud Technologies,

LLC’s Counterclaims (Microsoft v. SynKloud, No. 20-007-RGA, D.I. 33) with prejudice under

Fed. R. Civ. P. 12(c) because the claims of the asserted patents—U.S. Patent Nos. 9,098,526 and

10,015,254—are directed to patent-ineligible subject matter under 35 U.S.C. §101. The grounds

for this motion are fully set forth in the Opening Brief filed contemporaneously herewith.
 Case 1:19-cv-01360-RGA Document 52 Filed 12/11/20 Page 2 of 2 PageID #: 615




                                      /s/ Kelly E. Farnan
                                      Kelly E. Farnan (#4395)
                                      Farnan@rlf.com
OF COUNSEL:                           Travis S. Hunter (#5350)
                                      Hunter@rlf.com
Richard A. Cederoth                   RICHARDS, LAYTON & FINGER, P.A.
SIDLEY AUSTIN LLP                     One Rodney Square
One South Dearborn                    920 North King Street
Chicago, IL 60603                     Wilmington, DE 19801
(312) 853-7000                        302-651-7700

Ching-Lee Fukuda                      Counsel for Defendant Microsoft Corp.
Ketan V. Patel
SIDLEY AUSTIN LLP
787 Seventh Avenue
New York, NY 10019
(212) 839-5300

Dated: December 11, 2020




                                      2
